Per Curiam: We are of the opinion the Appellate Court should have affirmed the judgment of the county court in whole or reversed that judgment in whole. The judgment of the county court, although based upon different counts of the information, is so far a unit that it should be either reversed in whole or affirmed in whole by the Appellate Court. The judgment of the Appellate Court will therefore be reversed and the cause remanded to that court, with directions to affirm the judgment of the county court as a whole or reverse the judgment of that court as a whole, and in case the judgment of the county court is reversed, to remand the cause to that court for a new trial. Reversed and remanded, with directions.